Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 19, 2015

                                       No. 04-15-00119-CV

                              IN THE INTEREST OF A CHILD,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-14-81
                         Honorable Ana Lisa Garza, Judge Presiding

                                          ORDER
       Appellants filed a notice of appeal on March 3, 2015. Because a motion for new trial and
a request for findings of fact were filed, the clerk=s record and reporter=s record are due on April
29, 2015. The trial court clerk recently filed a notification of late record stating that appellants
have failed to request and pay or make arrangements to pay the fee for preparing the clerk’s
record and that appellants are not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellants provide written proof to this court within
ten (10) days of the date of this order that either (1) the clerk=s fee for preparing the clerk=s
record has been paid or arrangements have been made to pay the clerk=s fee and the contents of
the clerk’s record have been designated, and (2) a written request has been made for preparation
of the reporter=s record pursuant to TEX. R. APP. P. 34.6 (b)(1), and the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (3) appellants are entitled to
appeal without paying the clerk=s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court